Philip Seth Kushner, Attorney Registration Number 0043858, was admitted to the practice of law in Ohio without examination on March 28, 1990, pursuant to Gov.Bar R. 1(8). Gov.Bar R. I(8)(H) provides that if an attorney admitted to the practice of law without examination on or after January 1, 1989, subsequently ceases to actively engage in the practice of law in Ohio on a continuing basis, the court may revoke that attorney’s license.
It came to the attention of the court that Philip Seth Kushner registered for “inactive” status pursuant to Gov.Bar R. VI for both the 1989-1991 and 1991-1993 bienniums. As provided in Gov.Bar R. VI(2), an inactive attorney shall not be entitled to practice law in Ohio until such time as he requests and is granted reinstatement to active status.
On October 6, 1992, this court issued an order ordering Philip Seth Kushner to show cause on or before October 26, 1992, why his license to practice law in Ohio should not be revoked by the court pursuant to Gov.Bar R. I(8)(H). On October 28, 1992, Philip Seth Kushner filed a response to this show cause order wherein he requested that his license not be revoked, or, in the alternative, that he be given a sixty-day extension to permit him to register for active status. On December 17, 1992, this court granted Philip Seth Kushner a sixty-day extension to register for active status and ordered that if Philip Seth Kushner had not registered for active status on or before February 15, 1993, his license to practice law in the state of Ohio would be revoked. See 65 Ohio St.3d 1474, 604 N.E.2d 166.
It now appearing to the court that on January 29, 1993, Philip Seth Kushner registered for “active” status, it is ordered, sua sponte, by the court, that this matter be, and hereby is, dismissed, effective March 3, 1993.